Name: Commission Regulation (EEC) No 3416/82 of 20 December 1982 on the supply of common wheat flour to the Republic of SÃ £o TomÃ © as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 82 Official Journal of the European Communities No L 360/ 15 COMMISSION REGULATION (EEC) No 3416/82 of 20 December 1982 on the supply of common wheat flour to the Republic of Sao Tome as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3323/8 1 Q ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN CpMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1 451 /82 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (% and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 3 December 1982 the Council of the European Communities expressed its intention to grant, under a Community measure, 1 000 tonnes of cereals to the Republic of Sao Tome under its food-aid programme for 1982 ; HAS ADOPTED THIS REGULATION : Article 1 The Belgian intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (l) OJ No L 164, 14 . 6 . 1982, p . 1 . 3 OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. (6) OJ No L 192, 26 . 7 . 1980, p . 11 . O OJ No L 263, 19 . 9 . 1973, p. 1 . O OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 360/ 16 Official Journal of the European Communities 21 . 12. 82 ANNEX 1 . Programme : 1982 2. Recipient : the Republic of Sao Tome 3 . Place or country of destination : the Republic of Sao Tome 4. Product to be mobilized : common wheat flour 5 . Total quantity : 730 tonnes (1 000 tonnes of common wheat) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B-1040 Brussels (telex 24 076) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10-5% minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'FARINHA DE TRIGO / DOM DA COMUNIDADE ECONOMICA EUROPEIA Ã REPU ­ BLICA DEMOCRATICA DE SAO TOMÃ  E PRINCIPE' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Sao TomÃ © 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 4 January 1983 16 . Shipment period : 20 January to 20 February 1983 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'.